Citation Nr: 1013703	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected lumbar strain prior to March 25, 2008.  

2.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently rated as 20 
percent disabling, on or after March 25, 2008.

3.  Entitlement to an initial compensable rating for service-
connected left knee retropatellar pain syndrome prior to 
October 25, 2007.

4.  Entitlement to an increased disability rating for 
service-connected left knee retropatellar pain syndrome, 
currently rated as 10 percent disabling, on or after October 
25, 2007.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee retropatellar 
pain syndrome.

6.  Entitlement to service connection for bilateral pes 
planus.

7.  Entitlement to service connection for the residuals of 
right otitis media.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.

9.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2005, January 2006, and 
December 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain VA treatment records and VA 
examinations

As an initial matter, the Board notes that the Veteran 
separated from service in August 2004 and filed his initial 
claim in September 2004.  During his September 2009 hearing, 
the Veteran testified that he only received post-service 
treatment for his disabilities at the Temple VA facility.  In 
this regard, there appears to be a gap in the VA treatment 
records which have been associated with the claims file.  The 
first post-service VA treatment records date in December 
2005, more than a year after the Veteran separated from 
service.  Additionally, no VA records dated from June 2006 to 
February 2007 have been associated with the claims file.  
Accordingly, as it appears that the Veteran has consistently 
received treatment at the Temple VA facility since he 
separated from service, a remand is necessary to associate VA 
records dated from August 2004 to December 2005 and from June 
2006 to February 2007 with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.)  

3.  Entitlement to an initial compensable rating for service-
connected left knee retropatellar pain syndrome prior to 
October 25, 2007.

4.  Entitlement to an increased disability rating for 
service-connected left knee retropatellar pain syndrome, 
currently rated as 10 percent disabling.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee retropatellar 
pain syndrome.

The Board observes that the most recent VA examination for 
the Veteran's knees was in December 2007.  Unfortunately, the 
December 2007 VA examiner indicated that the claims file was 
not available for his review.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Moreover, January 2009 VA x-
rays revealed residual posttraumatic/degenerative remodeling 
change of the left knee and mild degenerative remodeling 
change of the right knee.  Thus, in order to ascertain the 
current severity of the Veteran's service-connected knees, a 
remand for a VA examination is necessary.  

6.  Entitlement to service connection for bilateral pes 
planus.

The Veteran's December 1997 entrance examination noted that 
he had abnormal feet.  Moderate pes planus was indicated.  
Thus, the Veteran is not presumed to have been in sound 
condition as to this disorder upon entrance to service.  
Therefore, the question becomes whether the Veteran's pre-
existing pes planus underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  

The Veteran's service treatment records indicated that in 
November 1998, he complained of severe pain in the bottom on 
his right foot.  In May 2002, the Veteran reported right foot 
pain.  The assessment was abrasion.  During his hearing, the 
Veteran testified that he received shoe inserts while in 
service but they did not work.  The Veteran contended that 
his feet were aggravated during service and are especially 
symptomatic after walking long distances.  

In December 2005, the Veteran underwent a VA examination for 
his feet.  Following examination, the examiner diagnosed 
bilateral congenital pes planus with subjective 
metatarsalgia.  The examiner opined that the Veteran has 
congenital bilateral pes planus, which he had prior to 
service.  His bilateral pes planus was not aggravated by his 
military service.  The Veteran's metatarsalgia was as likely 
as not related to military service.  

The Board concludes that the examination is currently 
inadequate upon which to base a determination.  In this 
regard, the examiner did not adequately explain his 
conclusion that the Veteran's pre-existing bilateral pes 
planus was not aggravated during service.  Further, it is not 
clear whether the Veteran has a confirmed diagnosis of 
metatarsalgia; and, if so, whether this disorder is a result 
of his pre-existing pes planus.  Accordingly, a remand for 
another VA examination to address these questions is 
necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

7.  Entitlement to service connection for the residuals of 
right otitis media.

The Veteran contends that an in-service diagnosis of right 
otitis media led to hearing loss and ringing in his ear.  His 
service treatment records revealed that in March 2001, he 
reported right ear pain.  The assessment was right otitis 
media.  In December 2005, the Veteran underwent a VA 
examination wherein his right ear was evaluated.  The 
examiner diagnosed mixed conductive hearing loss on the 
right.  The examiner added that the most likely diagnosis was 
progressive otosclerosis.  He opined that he did not think 
that this diagnosis was related to any episodes of otitis 
media while in the service.  However, the examiner advised 
the Veteran that the diagnosis of otosclerosis can only be 
proven with serial examinations, and he recommended 
audiometrics to be done at least every two years.

The Board concludes that this examination is currently 
inadequate upon which to base a determination.  During his 
hearing, the Veteran testified that he believed the ringing 
in his ear was related to his episode of otitis media during 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.)  However, the examiner did not address 
whether the Veteran had tinnitus, nor did he opine as to its 
etiology.  Further, the examiner did not adequately explain 
why the Veteran's right ear hearing loss was not related to 
his in-service episode of otitis media.  Accordingly a remand 
for another VA examination is necessary.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  



9.  Entitlement to service connection for sleep apnea.  

The Veteran testified that although he did not receive 
treatment during service, he experienced nightmares, 
hallucinations, and stopped breathing.  He relates this 
symptomatology to his current sleep apnea.  The first 
diagnosis of sleep apnea was in a September 2008 VA treatment 
record.  The Veteran reported that he was a heavy snorer for 
the past eight years and was told that he stopped breathing 
at night for the past seven years.  In a March 2009 letter, 
the Veteran's friend asserted that she observed the Veteran 
stop breathing while he slept in September 2000.  

The Board finds the Veteran's friend's reports, as well as 
the Veteran's reports that he was told by others, that he 
stopped breathing during his sleep during service to be 
competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  As there is 
evidence of in-service symptomatology, evidence of continuity 
of symptomatology since service, and a current diagnosis of 
sleep apnea, a remand for a VA examination is necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the 
claims file all VA treatment records dated 
from August 2004 to December 2005; June 
2006 to February 2007; and from June 2009 
to the present.  

2.  Schedule the Veteran for a VA 
examination to evaluate his service-
connected knees.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any necessary tests, including 
x-rays, should be accomplished.  The 
examiner should examine the Veteran's 
knees and determine the current level of 
severity/disability.  Range of motion 
studies should be performed, the findings 
reported in detail.  The impact of the 
Veteran's knees on his daily life and 
employment should also be indicated.  

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected knees are productive of any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion or additional 
functional loss.  If the Veteran describes 
flare-ups of pain, the examiner must offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should also be afforded a 
VA examination to determine whether it is 
likely, unlikely, at least as likely as 
not that his preexisting bilateral pes 
planus worsened in severity during his 
active service from July 1998 to August 
2004.  If so, it should be indicated 
whether the increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  The examiner should 
comment as to whether any current foot 
symptomatology represents a worsening of 
the preexisting pes planus.  In 
particular, the examiner should opine as 
to whether the Veteran has a diagnosis of 
metatarsalgia and whether this disorder is 
the result of "aggravation" of his 
preexisting pes planus.  

In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, as contrasted 
with symptoms, has worsened.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for sleep apnea.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  

Based on a review of the claims folder and 
the examination findings, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that sleep apnea is causally 
or etiologically related to his 
symptomatology in military service 
(nightmares, difficulty breathing, stopped 
breathing, hallucinations) as opposed to 
its being more likely due to some other 
factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



